                       Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 1 of 9



            1    JOHN F. BAUM(SEN 148366)
                 jbaum@hkemploymentlaw.com
            2    CHINA WESTFALL(SEN 300982)
                 cwestfall@hkemploymentlaw.com
            3    HIRSCHFELD KRAEMER LLP
                 456 Montgomery Street, Suite 2200
            4    San Francisco, CA 94104-1255
                 Telephone: (415)835-9000
            5    Facsimile: (415)834-0443

            6    Attorneys for Defendant
                 VITAS HEALTHCARE CORPORATION OF
            7    CALIFORNIA

            8
                                                UNITED STATES DISTRICT COURT
            9
                                           NORTHERN DISTRICT OF CALIFORNIA
            10
                                                   SAN FRANCISCO DIVISION
            11
a.

j
D£
lU i
            12   THE STATE OF CALIFORNIA,ex rel               Case No.
^i ?             ALMEA LUIS,
       i    13                                               [Alameda Superior Court Case No.:
^s1
D    Z u-                         Plaintiffs,                RG17851533]
Si £ 5
u. p </)
I <         14
U
to               vs.                                         DEFENDANT'S NOTICE OF REMOVAL
X           15                                               TO FEDERAL COURT UNDER 28 U.S.C.
                 VITAS HEALTHCARE CORPORATION                § 1441 (A)(B); 28 U.S.C.§ 1332
            16   OF CALIFORNIA; and VITAS HEALTH
                 SERVICES OF CALIFORNIA,INC.,                [Filed Concurrently with Civil Cover Sheet;
            17                                               Certificate of Interested Parties; and
                                  Defendants.                Declarations of China Westfall, Craig Pritchard
            18                                               and Dean Robertson]

            19
                 ALMEA LUIS,                                  Complaint Filed: March 3, 2017
            20
                                     Plaintiff,
            21
                 vs.

            22
                 VITAS HEALTHCARE CORPORATION
            23   OF CALIFORNIA; and VITAS HEALTH
                 SERVICES OF CALIFORNIA,INC.,
            24
                                     Defendants.
            25

            26

            27

            28


                 DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
                                                                                              4830-2721-7334
                 NOTICE OF REMOVAL TO FEDERAL COURT;CASE NO.:
                      Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 2 of 9



              1   TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

             2    CALIFORNIA:

             3           PLEASE TAKE NOTICE THAT,pursuant to 28 U.S.C. §§ 1332, 1441(a),(b)and

             4    1446, Defendant VITAS HEALTHCARE CORPORATION OF CALIFORNIA ("Defendant"

             5    or "VITAS") hereby removes the above-entitled action from the Superior Court of California,

             6    County of Alameda, to the United States District Court for the Northern District of California.

             7                                    JURISDICTION AND VENUE

             8           Defendant asserts that this is a civil action over which this Court has original subject

             9    matter jurisdiction under 28 U.S.C. § 1332, and removal is proper under 28 U.S.C. § 1441 in that

             10   it is a civil action between citizens of different states and the amount in controversy exceeds the

             11   sum of $75,000, exclusive of interest and costs.
J
a.
uj s         12          This Court is in the judicial district and division embracing the place where the state court

             13   case was brought and is pending. Thus, this Court is the proper district court to which this case
^ E 2
0 z u.
-> 2 z
ua 2 <
ti.
1 <
      L in
             14   should be removed.(28 U.S.C. §§ 1441(a) and 1446(a).)
U



             15                                  PROCEDURAL BACKGROUND


             16          On March 3, 2017, Plaintiff Almea Luis("Plaintiff) filed a Complaint in the Superior

             17   Court of the State of California for the County of Alameda, entitled The State ofCalifornia, Ex

             18   Rel Almea Luis v. Vitas Healthcare Corporation OfCalifornia, et al. Case No. RGl7851533

             19   (hereinafter "State Court Action"). This matter was filed under seal, while the State of California

             20   determined whether it would intervene pursuant to the False Claims Act. The State of California

             21   declined to intervene and ordered the Complaint to be unsealed and served. (Declaration of China

             22   Westfall ("Westfall Decl.")^ 2.)

             23          On February 5, 2020, Plaintiff served Defendant's agent for service of process with a copy

             24   of the complaint. (A true and correct copy of all process, pleadings, and orders served on

             25   Defendant in the State Court Action are attached as Exhibit("Exh.") A to Westfall Decl.; Westfall

             26   Decl. ^3.) Vitas Health Services of California, Inc. has not been served with the summons or

             27   complaint. {Id.)

             28
                                                                     1
                  DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
                  NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                 Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 3 of 9



        1           On March 5, 2020, Defendant filed an Answer to Plaintiffs Complaint in the State Court

        2    Action in the Superior Court of California, County of Alameda. (Westfall Decl. H 4; Exh. A.)
        3           As required by 28 U.S.C. § 1446(d), Defendant is providing written notice ofthe filing of
        4    this Notice of Removal to Plaintiff, and is filing a copy of this Notice of Removal with the Clerk

        5    ofthe Superior Court ofthe State of California, in and for the County of Alameda. (Westfall
        6    Deck, H 5; Exh. B).

        7                                    DIVERSITY OF CITIZENSHIP

        8           Plaintiffs Citizenship. As alleged in the Complaint, Plaintiff is a resident ofthe State of

        9    California. (Complaint ^ 23.) For diversity purposes, a person is a "citizen" ofthe state in which

        10   he or she is domiciled. {Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,1090(9th Cir.

        11   1983).) Residence is primafacie evidence of domicile. {State Farm Mutual Auto Ins. Co. v.

w   5
        12   Dyer, 19 F. 3d 514, 520(10th Cir. 1994).) Accordingly, Plaintiff is a citizen of the State of
S <


        13   California.
^ E
Q z


        14          VITAS' Citizenship. Plaintiff alleges accurately that VITAS is a Delaware corporation.

        15   (Complaint ^ 24.) VITAS is a corporation organized under the laws of the State of Delaware,

        16   with its principal place of business in the state of Florida. (Declaration of Dean Robertson

        17   ("Robertson Deck")H 3.) Corporations are citizens of:(1)the state in which they are

        18   incorporated and(2)the state in which they maintain their "principal place of business." (28

        19   U.S.C. § 1332(c)(1).) The U.S. Supreme Court adopted the "nerve center" test to determine a

        20   corporation's "principal place of business," which "normally will be the place where the

        21   corporation maintains its headquarters—^provided that the headquarters is the actual center of

        22   direction, control, and coordination, i.e., the "nerve center," and not simply an office where the

        23   corporation holds its board meetings." {Hertz v. Friend, 130 S. Ct. 1181, 1192(2010).) At the

        24   time of the filing of the Complaint in this case and as oftoday, VITAS maintains its headquarters

        25   in Miami, Florida at 201 South Biscayne Boulevard, Suite 400, Miami, Florida 33131.

        26   (Robertson Deck ^3.) At the time ofthe filing of the Complaint in this case and as oftoday, the

        27   large majority ofthe officers of VITAS reside and work in the surrounding areas near Florida and.

        28


             DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
             NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                     Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 4 of 9



           1    when decisions are made about the business of VITAS,such decisions are made by those officers

           2    in Miami, Florida. {Ibid.) As a result, VITAS is a citizen of Delaware and Florida.

           3           Other Defendants. Plaintiff has also named Defendant Vitas Health Services of

           4    California, Inc. as a defendant. This entity is also a citizen of Florida, as its principal place of

           5    business is in the state of Florida. At the time ofthe filing of the Complaint in this case and as of

           6    today. Vitas Health Services of California maintains its headquarters in Miami, Florida at 201

           7    South Biscayne Boulevard, Suite 400, Miami, Florida 33131. (Robertson Decl.f 4.) At the time
           8    of the filing of the Complaint in this case and as oftoday, the large majority of the officers of

           9    Vitas Health Services of California reside and work in the surrounding areas near Florida and,

           10   when decisions are made about the business of Vitas Health Services of California, such decisions

           11   are made by those officers in Miami, Florida. {Ibid.)
0.

J

U) 5
           12           Diversity. Complete diversity of citizenship exists under 28 U.S.C. § 1332 inasmuch as
S < c
tu     U
^ H    2

"? 2       13   Plaintiff is a citizen of the State of California and the two named Defendants, VITAS and Vitas
Q 2 uf
UJ ^ <
X <        14   Health Services of California, are citizens of the state of Florida. There is accordingly complete
u


X          15   diversity of citizenship.

           16                         AMOUNT IN CONTROVERSY EXCEEDS $75.000

           17           A defendant may remove a case to federal court pursuant to 28 U.S.C. § 1332(a) on the

           18   grounds that the amount in controversy exceeds $75,000, exclusive of interest and costs, even
           19   when the plaintiff fails to set forth any specific damage amount. {See, e.g., Cohn v. PetsMart,

           20   Inc., 281 F.3d 837, 839-40(9th Cir. 2002).) Removal is appropriate when it is more likely than

           21   not that the amount in controversy exceeds the jurisdictional requirement. {Id. at 839(setting

           22   forth the "preponderance ofthe evidence" standard).)

           23           The State Court Action involves Plaintiffs claims against Defendant for:(1) Violation of

           24   the California Insurance Fraud Protection Act, Cal. Ins. Code § 1871.7;(2)Injunctive Relief, Cal.

           25   Ins. Code § 1871.7;(3) Violation ofthe Califomia False Claims Act, Cal. Gov. Code §

           26    12651(a)(1);(4) Violation of the Califomia False Claims Act, Cal. Gov. Code § 12651(a)(2);

           27   (5) Violation of the California False Claims Act, Cal. Gov. Code § 12651(a)(8);(6) Whistleblower

           28   Retaliation in Violation of Cal. Lab. Code § 1102.5;(7) Retaliation in Violation of Cal. Health &
                                                                   3
                DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
                NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                  Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 5 of 9



          1   Saf. Code § 1278.5;(8)Retaliation under Gal. Ins. Code § 1871.7(K);(9)Retaliation under Cal.

         2    Gov. Code § 12653.(Complaint, pp. 1,21-28.) Plaintiff alleges that as a result of Defendant's

         3    actions, she suffered actual, consequential and incidental financial loss, including loss of earnings

         4    and benefits as well as emotional anxiety and feelings of hopelessness. (Complaint          132, 138.)

         5           Plaintiff prays for relief that includes:(1)past and future lost compensation and benefits

         6    based upon retaliation;(2)compensatory damages,including but not limited to emotional distress

         7    damages;(3)punitive and/or exemplary damages;(4)interest onjudgment, including pre-judgment

         8    interest, to the extent permitted by law;(5)liquidated damages where statutorily permitted;(6)Civil

         9    penalties of$10,000 for each violation ofInsurance Code § 1871.7 and Government Code § 12650 from

         10   the commencement ofthe statutory period through the time oftrial;(7)recovery of all reasonable

         11   attorneys' fees, expert witness fees, litigation expenses and costs incurred in the filing and

         12   prosecution ofthis action under each of the identified statutes, and under § 1021.5 of the

u t i    13   California Code of Civil Procedure; among other prayers for relief. (Complaint, Prayer for Relief,
Q z £
si 0 I
         14   p. 29,inii-ii.)

         15           Calculations. As demonstrated below, the allegations in the Complaint make it more

         16   likely than not that the amount in controversy exceeds $75,000. In calculating alleged damages,

         17   although Defendant denies that it is liable to Plaintiff in any amount or manner. Defendant has

         18   assumed each ofPlaintiffs claims would be successful for purposes of calculating the amount in

         19   controversy, particularly in light ofthe fact that the Complaint does not provide more precise

         20   calculations. {See Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1149(C.D. Cal.,

         21   2010)("[Cjourts have assumed a 100% violation rate ... in calculating the amount in controversy

         22   when the complaint does not allege a more precise calculation.").)

         23           Although Defendant denies that Plaintiff was damaged in any amount, assuming arguendo

         24   that Plaintiff prevails at trial, there is a possibility that she will be awarded over $75,000 in

         25   damages. There have been, in recent years, several verdicts in discrimination/wrongful

         26   termination cases (similar to the claims Plaintiffs assert in the State Court Action) entered in favor

         27   of plaintiffs in California where the awarded damages exceeded $75,000. {See Wysinger v.

         28   Automobile Club ofSouthern California,(2008) 157 Cal. App. 4th 413; Lopez v. Bimbo Bakeries
                                                                 4
              DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
              NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                     Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 6 of 9



             1   USA, Inc., 2009 WL 1090375; Dickinson v. Allstate Insurance Company,2013 WL 1695574.)

            2    Similarly, there have been many awards to Plaintiffs in California of over $75,000 under the
            3    Insurance Fraud Protection Act, another statutory scheme under which Plaintiff has asserted a

            4    claim. {See e.g., People ex rel. Allstate Insurance Co. v. Muhyeldin (2003) 112 Cal.App.4th 604.)

            5           Lost Wages. Pursuant to all of her causes of action. Plaintiff alleges that she has suffered

            6    "loss of earning, and other employee benefits and job opportunities," and prays for damages to

            7    compensate for these alleged losses. (Complaint HI 132, 138; Prayer for Relief, p. 29,12.)

            8    Although the Complaint does not specify the amount of damages at issue, there is no doubt that

            9    the damages Plaintiff seeks - including compensatory damages, punitive damages and attorneys'

            10   fees-exceed $75,000.

            11          At the time of her separation from employment on February 1, 2017, Plaintiff was

            12   classified to work 40 hours per week and was paid an hourly rate of$56.49. (Declaration of
U3     ^

S I         13   Craig Pritchard ["Pritchard Deck"],||3-5.) Plaintiffs claim for lost earnings, which will run
^£1
D    z u.

si E 5
X <         14   from her date of separation through an estimated trial date of February 5, 2021 (approximately 1

            15   year from the date defendant was served with the State Court Action), would total approximately

            16   $472,256($56.49 per hour x 40 hours per week x 209 weeks), less all mitigation, which is

            17   unknown at this time. Consequently, Plaintiffs claims for lost earnings total well above the

            18   $75,000.00 threshold.

            19          Emotional Distress Damages. Plaintiff also alleges that she has suffered severe anxiety

            20   and emotional hopelessness and seeks compensatory damages for such emotional distress.

            21   (Complaint||132, 138.) Emotional distress damages may be considered when calculating the

            22   amount in controversy. {Simmons v. PCR Tech., 209 F. Supp. 2d 1029,1034(N.D. Cal. 2002).)

            23          Punitive and Exemplary Damages. In addition. Plaintiff alleges that Defendant acted with

            24   fraud, thus subjecting Defendant to punitive damages. (Complaint||1, 6, 23, 37, 40,41,45, 83;

            25   Prayer for Relief, p. 29.) In determining the amount in controversy, a court "must consider the

            26   amount of actual and punitive damages." {Nasiri v. Allstate Indem. Co., 41 Fed. Appx., 76, 77

            27   (9th Cir. 2002); see also Gibson v. Chrysler Corp., 261 F.3d 927,946 (9th Cir. 2001)(stating that

            28


                 DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
                 NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                  Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 7 of 9



        1    "[i]t is well established that punitive damages are part of the amount in controversy in a civil
        2    action.").)

        3            Attomevs' Fees. When the underlying substantive law provides for the award of

        4    attorneys' fees, a party may include that amount in their calculation of the amount in controversy.
        5    (Gait G/S V. JSS Scandinavia, 142 F.3d 1150,1156(9th Cir. 1998).) The Court may take into
        6    account reasonable estimates of attorneys' fees when analyzing disputes over the amount in

        7    controversy. (See Brady v. Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004, 1010-11

        8    (N.D.Cal.2002).) Plaintiff has sought attorneys' fees in the Complaint for her third, fourth, sixth,

        9    seventh, eighth and ninth causes of action. (Complaint      113,119, 133, 139, 144, 149, Prayer

        10   for Relief, p. 29.) Fees should therefore be included in analyzing the amount in controversy and

        11   would make it more likely than not that the amount in controversy exceeds $75,000, exclusive of

tl3 5
        12   interest and costs.
2 < 0
ts3


2< I    13           Total Amount in Controversv. Based on the discussion above, the amount in controversy
Q z £
w 0 5
U. ^
X <     14   based just on alleged economic damages, emotional distress damages, punitive damages, and
u



        15   attorneys' fees is, more likely than not, in excess of $75,000. Plaintiffs claims collectively make

        16   it facially plain that Plaintiff is seeking far more than the minimum amount, exclusive of interest

        17   and costs, needed to meet the amount in controversy requirement. (See, e.g., Kroske v. U.S. Bank

        18   Corp.,432 F.3d 976,980(9th Cir. 2005)(finding, by preponderance of the evidence, that a

        19   complaint exceeded $75,000 where it sought damages for lost wages, benefits, 401(k)

        20   contributions, value of life insurance policies, stock options, emotional distress damages, and

        21   attorney's fees and costs).)

        22                                  NOTICE OF REMOVAL IS TIMELY

        23           Removal of a complaint from state court to federal court must be effected within 30 days

        24   from the first date from which it can be ascertained that federal subject matter jurisdiction exists.

        25   See, e.g., 28 U.S.C. § 1446(b). That statute provides in relevant part:

        26           The notice of removal of a civil action or proceeding shall be filed within thirty
                     days after the receipt by the defendant, through service or otherwise, of a copy of
        27           the initial pleading setting forth the claim for relief upon which such action or
                     proceeding is based ...
        28


             DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
             NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                   Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 8 of 9



         1           If the case stated by the initial pleading is not removable, a notice of removal may
                     be filed within thirty days after receipt by the defendant, through service or
         2           otherwise, of a copy of an amended pleading, motion, order or other paper from
                     which it may first be ascertained that the case is one which is or has become
         3           removable ...

         4           {Ibid.)

         5           In this case, the Complaint was served on VITAS on February 5, 2020. (Westfall Decl. If

         6    3.) Defendant ascertained upon the date of service that this case was removable. This Notice of

         7    Removal was filed on March 6, 2020, within 30 days of service of the Complaint. Removal of

         8    this case to the Federal District Court is therefore appropriate and timely pursuant to 28 U.S.C.

         9    section 1446(b). {See, e.g., Hillherry v. Wal-Mart Stores East, L.P., 2005 U.S. Dist. LEXIS

         10    15942(W.D. Ky. Aug. 3, 2005).)

         11                                            CONCLUSION


to s
         12          For all of the foregoing reasons, removal of this case to federal court is proper. This Court
S 1 o

2< ^
 I5      13   has original jurisdiction over this matter pursuant to 28 U.S.C. sections 1332(a)and 1441.
o z £
5i ? 5
         14   Dated: March 6, 2020                                     HIRSCHFELD KRAEMER LLP

         15

         16                                                    By:
                                                                                 John F. Baum
         17                                                                      China Westfall
                                                               Attorneys for Defendant
         18                                                    VITAS HEALTHCARE CORPORATION OF
                                                               CALIFORNIA
         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                               7
              DEFENDANT VITAS HEALTHCARE CORPORATION OF CALIFORNIA'S
              NOTICE OF REMOVAL TO FEDERAL COURT; CASE NO.:
                   Case 3:20-cv-01650-LB Document 1 Filed 03/06/20 Page 9 of 9



          1                                     CERTIFICATE OF SERVICE

          2    STATE OF CALIFORNIA,COUNTY OF SAN FRANCISCO
                      I, the undersigned, am a resident of the State of California, over the age of eighteen years,
          3
               and not a party to the within action. My business address is 456 Montgomery Street, Suite 2200,
               San Francisco, California 94104-1255. On March 6,2020,1 served the following document(s)
          4
               by the method indicated below:
          5
                  DEFENDANT'S NOTICE OF REMOVAL TO FEDERAL COURT UNDER
                  28 U.S.C.§ 1441 (A)(B); 28 U.S.C.§ 1332
          6

          7
                     □        by transmitting via facsimile on this date from fax number (415) 834-0443 the
           Q
           O                  document(s) listed above to the fax number(s) set forth below. The transmission
                              was completed before 5:00 p.m. and was reported complete and without error.
          9                   Service by fax was made by agreement of the parties, confirmed in writing. The
                              transmitting fax machine complies with Cal. R.Ct 2003(3).
          10
                              by placing the document(s) listed above in a sealed envelope(s) with postage
          11                  thereon fully prepaid, in the United States mail at San Francisco, California
Q.
 1


mJ
                              addressed as set forth below. I am readily familiar with the firm's practice of
x
UJ    S
          12                  collection and processing correspondence for mailing. Under that practice it would
                              be deposited in the U.S. Postal Service on that same day with postage thereon fully
          13                  prepaid in the ordinary course of business. I am aware that on motion of the party
Q 2£                          served, service is presumed invalid if postal cancellation date or postage meter date
£ 2 <
I <       14                  is more than one day after date of deposit for mailing in affidavit.
u
(Ti



X         15         O        by submitting an electronic version of the document(s) listed above to the court's
                              approved electronic service vendor.
          16

          17
                Attorneys for Plaintiff Almea Luis:               Attorneys for State of California:
          18    Bryan J. Schwartz, Esq.                           Xavier Becerra, Esq.
                Bryan Schwartz Law                                Gerald A. Engler, Esq.
          19    180 Grand Ave., Suite 1380                        Saralyn M. Ang-Olson, Esq.
                Oakland, CA 94612                                 Vincent Dicarlo, Esq.
          20    Telephone:     (510)444-9300                      Jennifer S. Gregory, Esq.
                Facsimile:     (510)444-9301                      Attorney General's Offiee
          21    Email:         bryan@bryanschwartzlaw.com         2329 Gateway Oaks Drive, Suite 200
                                                                  Sacramento, CA 95833
          22
                                                                  Telephone:      (916)621-1823
                                                                  Facsimile:      (916) 274-2929
          23
                                                                  E-mail:        jennifer.gregory@doj.ca.gov
          24
                        I declare under penalty of perjury under the laws of the State of California that the above
               is true and correct. Executed on March 6, 2020, at San Francisco, California.
          25

          26

          27
                                                                                         odfield
          28


               PROOF OF SERVICE
                                                                                                         4824-8356-3445
